Citation Nr: 1029442	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  05-20 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for 
coronary artery disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from July 1961 to May 1985.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

This claim was originally submitted to the Board in June 2007, at 
which time this issue was remanded for additional development.  
The required development has been completed and this case is 
appropriately before the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

The Veteran's coronary artery disease, status post coronary 
artery bypass graft, is characterized by a workload of greater 
than 5 METs, no episodes of acute congestive heart failure, and a 
normal left ventricular ejection fraction.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
rating for coronary artery disease, status post coronary artery 
bypass graft, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.3,4.7, 4.16, 4.104, Diagnostic Code 
7017 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claim, has notified him of the information and 
evidence necessary to substantiate the claim, and has fully 
disclosed VA's duties to assist him.  In August 2003, March 2006, 
June 2007, and March 2009 letters, the Veteran was notified of 
the information and evidence needed to substantiate and complete 
the claims on appeal.  Additionally, the March 2006 letter 
provided him with the general criteria for the assignment of an 
effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was 
issued prior to the February 2004 adverse determination on 
appeal; thus, no timing issue exists with regard to the notice 
provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  That case, however, was recently overruled by the 
U.S. Court of Appeals for the Federal Circuit, and is no longer 
binding on the Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  He 
has also been afforded VA medical examination on several 
occasions, most recently in August 2009.  The Board notes that 
the VA examination report contains sufficiently specific clinical 
findings and informed discussion of the pertinent history and 
clinical features of the disability on appeal and is adequate for 
purposes of this appeal.  The Board is not aware, and the Veteran 
has not suggested the existence of, any additional pertinent 
evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claim at this time is 
warranted.  

The Veteran seeks a disability rating in excess of 30 percent for 
his coronary artery disease, status post coronary artery bypass 
graft.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, however, an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a 
reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 C.F.R. 
§ 4.7.  

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of the 
grant of service connection must be considered, to include the 
possibility that a staged rating may be assigned.  See Fenderson 
v. West, 12 Vet. App. 119 (1998).  In the case of Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the U.S. Court of Appeals for 
Veterans Claims (Court) held that staged ratings are also 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibited symptoms that would warrant different 
ratings.  As such, the Board will consider whether staged ratings 
are appropriate to the pending appeal.  

The Veteran has been awarded a 30 percent rating under Diagnostic 
Code 7017, for coronary bypass surgery.  This Code provides a 100 
percent rating for three months following hospital admission for 
surgery.  Thereafter, a 30 percent rating is warranted when a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; or 
when there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating 
is warranted for more than one episode of acute congestive heart 
failure in the past year; or when a workload of greater than 3 
METs but not greater than 5 METs that results in dyspnea, 
fatigue, angina, dizziness, or syncope; or when there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7017.  

As the Veteran resides outside the U.S., he has primarily 
received private medical treatment for his coronary artery 
disease during the pendency of this claim.  Private treatment 
records from J.A.M., M.D., beginning in January 2003 confirm 
stable coronary artery disease.  His neck has not displayed 
jugular venous pressure elevation, and his heart has exhibited a 
regular rhythm, without murmurs or clicks.  His extremities have 
also been without edema, and his pulses are within normal limits, 
and aortic enlargement has not been observed.  Dr. M. noted that 
the Veteran underwent coronary artery bypass graft in 1997.  
According to a September 2003 clinical notation, the Veteran has 
not experienced myocardial infarction, severe arrhythmia, or 
congestive heart failure since 1997, and has not required 
hospitalization for a cardiovascular disability.  A September 
2003 ECG study indicated left ventricular hypertrophy, with an 
estimated ejection fraction of 56 percent.  

In June 2008, a fee-basis examination of the Veteran was 
performed by Dr. M.  In conjunction with the examination, the 
Veteran's claims file was reviewed by the examiner.  Dr. M. noted 
that the Veteran began experiencing exertion-related chest pain 
in 2003, and a stress test at that time indicated a functional 
capacity of 6 METs.  He reported being able to walk up to one 
mile without angina.  He took several medications for his 
coronary artery disease.  On objective evaluation, the Veteran 
looked well, with a heart rate of 60 beats per minute, and oxygen 
saturation of 98 percent.  His heart rhythm was within normal 
limits, without murmurs or clicks.  No aortic enlargement was 
noted.  Pulses were normal in the extremities, and no edema was 
present.  An EKG study indicated a sinus rhythm and normal axis, 
and was suggestive of an old inferior infarct.  This study was 
essentially unchanged since 1997.  

A second examination was afforded the Veteran in August 2009, 
again conducted by Dr. M.  The Veteran's claims file was again 
reviewed by the examiner.  The Veteran denied any recent cardiac-
related symptoms, such as congestive heart failure, symptomatic 
arrhythmia, or angina at rest.  He continued to use medication 
for his coronary artery disease and hypertension.  He looked 
well, and had a normal heart rhythm, without murmurs or clicks.  
No aortic enlargement was present.  Pulses were normal in the 
extremities, and no edema was present.  An exercise stress test 
indicated a functional capacity of 10 METs, with a normal resting 
left ventricular ejection fraction.  Abnormal changes were noted 
on ECG study, but these were considered non-diagnostic.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against the award of a 
disability rating in excess of 30 percent for coronary artery 
disease, status post coronary artery bypass graft.  The Veteran 
has not demonstrated more than one episode of acute congestive 
heart failure in the past year, a workload of less than 5 METs 
that results in dyspnea, fatigue, angina, dizziness, or syncope, 
or left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  On examination by his cardiologist in August 
2009, the Veteran's METs level was 10, well in excess of the less 
than 5 METs required for the next higher rating of 60 percent.  
The Veteran has also not experienced acute congestive heart 
failure during the pendency of this appeal, and his left 
ventricular ejection fraction has been described by his 
cardiologist as within normal limits.  Overall, the preponderance 
of the evidence is against the next higher rating of 60 percent 
for the Veteran's coronary artery disease.  Additionally, as the 
Veteran has not exhibited a greater level of impairment at any 
time during the pendency of this appeal, a staged rating is 
therefore not warranted.  See Hart, 21 Vet. App. at 505.  

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether they 
were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009) (claim for an increased rating includes 
consideration of whether a total disability rating by reason of 
individual unemployability is warranted under the provisions of 
38 C.F.R. § 4.16).  Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2009).  To accord justice in an exceptional 
case where the schedular standards are found to be inadequate, 
the RO is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with the 
average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) 
(2009).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  The Board observes the 
Veteran is retired, and has not required hospitalization for his 
coronary artery disease during the pendency of this appeal.  
Additionally, no examiner has stated the Veteran's coronary 
artery disease alone is the cause of any marked interference with 
employment.  In short, the rating criteria contemplate not only 
his symptoms but the severity of his disability.  The Board does 
not find that the schedular criteria have been inadequate for 
rating the manifestations of the service-connected disability.  
See 38 U.S.C.A. § 1155 (Disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity).  For these reasons, 
referral for extraschedular consideration is not warranted.  

In conclusion, the Board finds the preponderance of the evidence 
is against the award of a disability rating in excess of 30 
percent for coronary artery disease, status post coronary artery 
bypass graft.  As a preponderance of the evidence is against the 
award of an increased rating, the benefit-of-the-doubt doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to a disability rating in excess of 30 percent for 
coronary artery disease, status post coronary artery bypass 
graft, is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


